Case 1:19-cv-22613-MGC Document 95-1 Entered on FLSD Docket 07/13/2020 Page 1 of 13



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 1:19-cv-22613-MGC-Cooke
   MERWIN LARREAL,

                    Plaintiff,
   VS.

   TELEMUNDO OF FLORIDA, LLC,

               Defendant.
   ____________________________________/
        DEFENDANT’S MOTION FOR RULE 11 SANCTIONS AND INCORPORATED
                          MEMORANDUM OF LAW

             Pursuant to Federal Rule of Civil Procedure 11, Defendant Telemundo of Florida,
   LLC (“Defendant” or “Telemundo”) hereby serves this motion and incorporated
   memorandum of law upon Plaintiff Merwin Larreal (“Plaintiff”). The Motion will not be filed
   with the Court if the Plaintiff’s economic damages claim is withdrawn within twenty-one days
   of service. In support of this Motion, Defendant states as follows:
                         BACKGROUND AND PROCEDURAL POSTURE

             Plaintiff is an undocumented individual who unlawfully procured employment in the
   United States and now wants Telemundo to compensate him for future lost wages through
   work he was not legally entitled to perform. He claims a Telemundo news report caused him
   to lose the unauthorized work, which he procured, at least in part, by fraudulently presenting
   himself as someone else. He likewise claims he lost that work, despite clear evidence that the
   news report did not cause him to lose any work and that his unspecific, unreported, untaxed
   cash deposits actually increased after the report.1
             The report truthfully reported Plaintiff’s arrest during a drug raid at the strip club
   complex where he works. On or about April 20, 2018, various law enforcement agencies,
   including the Miami Dade Police Department, the Drug Enforcement Agency, and the
   Bureau of Alcohol, Tobacco and Firearms, conducted a raid of two local adult entertainment

                                   
   1
       SeeDeposition of Merwin Alexander Larreal Garcia, June 12, 2020 (“Plaintiff’s Dep.”) at
   Exhibits 27 – 30.
                                                    1
   
                                                                                   EXHIBIT 1
Case 1:19-cv-22613-MGC Document 95-1 Entered on FLSD Docket 07/13/2020 Page 2 of 13



   clubs, The Booby Trap and LaBare, in connection with a narcotics investigation (“the Raid”).
   During the Raid, law enforcement arrested several individuals, including Plaintiff. Based on
   information obtained from the Miami Dade Police Department, Telemundo aired a news
   report on April 23, 2018 accurately identifying the individuals that had been arrested during
   the Raid, including Plaintiff (“the News Report”). The News Report is the subject of this
   lawsuit.
           Nearly a year after the News Report was published, on or about April 18, 2019,
   Plaintiff filed a Complaint in state court alleging a single defamation per se claim. (D.E. 1).
   The action was thereafter removed to federal court on June 24, 2019. Id. In the Complaint,
   Plaintiff takes issue with Telemundo’s truthful reporting of his arrest and claims the News
   Report implied he was arrested for the sale of drugs. Id. at ¶ 12. As a result, Plaintiff alleges
   he “lost his employment” and has been damaged. Id. at ¶¶ 13, 20, 21.
           Plaintiff continued to pursue damages related to allegedly lost employment throughout
   this case in his discovery responses, his Rule 26 disclosures, and (just days ago) in his
   deposition:
       x   In Plaintiff’s supplemental answers to Telemundo’s First Set of Interrogatories, he
           explains that he seeks recovery for his alleged “demot[ion]” at LaBare and alleged lost
           work as an extra for Univision and Telemundo. See Plaintiff’s Supplemental Answers
           to Defendant’s First Set of Interrogatories (“Suppl. Rog. Resp.”), No. 15 at p. 3,
           attached hereto as Exhibit A.2

       x   In filing his Fourth Amended Rule 26 Initial Disclosures, Plaintiff indicated his
           “economic damages relate[] to [his] loss of work as an extra and as a stagehand for
           Telemundo and Univision,” as well as loss of weekly compensation at an unspecified
           employer for “three to four weeks” following the News Report. (D.E. 53 at p. 5). His
           prior disclosures had similarly claimed economic damages related to lost work. (D.E.
           37 at p. 3) (indicating Plaintiff seeks economic damages and referring to supplemental

                                
   2
    Although Defendant did not know it at the time Plaintiff’s interrogatory response was
   served, Plaintiff’s claim of economic damages in his interrogatory responses also violates
   Federal Rule of Civil Procedure 26(g)(1)(B)(i), which requires that the attorney serving the
   response certify that the response is “warranted by existing law.”

                                                  2
   
                                                                                    EXHIBIT 1
Case 1:19-cv-22613-MGC Document 95-1 Entered on FLSD Docket 07/13/2020 Page 3 of 13



            interrogatory answers); (D.E. 41 at p. 4) (describing “economic damages related to his
            loss of work as an extra and as a stage hand” and additional reduced compensation
            for unspecified work); (D.E. 42 at p. 4-5) (same).

       x    Plaintiff similarly testified at length to these purported economic losses during his
            deposition on June 12, 2020. See Plaintiff’s Dep. at passim.3

   Notably, Plaintiff also testified during his deposition that he is undocumented and has
   remained undocumented continuously since his temporary visa expired in August 2016. Id.
   at p. 16, l. 12 – p. 19, l.22; p. 21, ll. 11 - 14.
            Plaintiff, an undocumented worker, is not entitled to seek economic damages for lost
   future employment under clearly established law. Plaintiff’s claims for economic damages
   should be stricken from his Complaint, and his counsel should be directed to pay to
   Telemundo its attorneys’ fees and costs in defending against Plaintiff’s economic damages
   claims as a sanction for violating Federal Rule of Civil Procedure 11.
                                                ARGUMENT

       I.      Rule 11 Standard.

            Rule 11 sanctions are proper when a party or an attorney files a pleading that “(1) is
   not well-grounded in fact, i.e., has no reasonable factual basis; (2) is not legally tenable; or (3)
   is submitted in bad faith for an improper purpose.” Riccard v. Prudential Ins. Co., 307 F.3d 1277,
   1294 (11th Cir. 2002); Mike Ousley Prods, Inc. v. WJBF-TV, 952 F.2d 380, 382 (11th Cir. 1992)
   (“Rule 11 stresses the need for some prefiling inquiry.”). When assessing a party’s conduct
   under Rule 11, this Court may use an objective standard and examine the reasonableness of
   the conduct under the circumstances, including what was reasonable to believe at the time
   the pleading was submitted. Riccard, 307 F.3d at 1294; Custom Mfg. & Eng’g, Inc. v. Midway
   Servs., Inc., No. 8:03-cv-2671, 2006 WL 4792784, at *2 (M.D. Fla. Sept. 14, 2006). In making
   this determination, a two-step inquiry is required: “(1) whether the party’s claims are

                                    
   3
    Plaintiff was scheduled to be deposed March 10, 2020, but his deposition was reset
   multiple times thereafter at the insistence of his counsel. His deposition ended up being
   conducted on June 12, 2020 – the discovery cutoff – for reasons outside of Defendant’s
   control.

                                                        3
   
                                                                                      EXHIBIT 1
Case 1:19-cv-22613-MGC Document 95-1 Entered on FLSD Docket 07/13/2020 Page 4 of 13



   objectively frivolous, and (2) whether the person who signed the pleadings should have been
   aware that they were frivolous.” Id.; Rowe v. Gary, 773 F. App’x 500, 503 (11th Cir. 2019).
   “The obligations imposed by Rule 11 also continue throughout the course of the litigation
   and sanctions can be imposed when a litigant continues to press a claim after learning that it
   ceases to have merit.” Meyrowitz v. Brendel, No. 16-81793, 2018 WL 6308709, at *8 (S.D. Fla.
   Aug. 28, 2018) (citing Fed. R. 11, advisory committee’s notes).
             Plaintiff’s claim for economic damages is barred under clearly established law. See Fed.
   R. Civ. P. 11(b)(2). Plaintiff’s continued pursuit of economic damages falls below the
   standards required to satisfy Rule 11, and Plaintiff’s counsel should have been aware that this
   claim was frivolous at the time he filed this action. As a result, should Plaintiff refuse to
   withdraw his claims for economic damages within 21 days after service of this motion,
   Plaintiff and his counsel should be sanctioned. In the event this motion is filed, Telemundo
   requests that this Court strike Plaintiff’s claims and direct Plaintiff’s counsel to pay to
   Telemundo its reasonable attorney’s fees and other expenses resulting from Plaintiff’s pursuit
   of these claims. Fed. R. Civ. P. 11(c)(4), (5); McDonald v. Emory Healthcare Eye Ctr., 391 Fed.
   Appx 851 (11th Cir. 2010) (affirming district court’s dismissal of complaint as Rule 11
   sanction); Universal Commc’n Sys., Inc. v. Turner Broad. Sys., Inc., No. 05-20047, 2006 WL
   950037, at *1 n.1 (S.D. Fla. Feb. 10, 2006) (determining amount of attorneys’ fees to be
   awarded in connection with Rule 11 motion previously granted); Homecare CRM, LLC v.
   Adam Grp., Inc. of Middle Tenn., 952 F. Supp. 2d 1373, 1386 (N.D. Ga. July 8, 2013) (striking
   claim and awarding attorney’s fees and costs in connection with Rule 11 motion).
       II.      Plaintiff’s Economic Damages Claim Lacks a Legal Basis.

             Under Rule 11(b)(2), the allegations of a claim must be “warranted by existing law”
   or by a “nonfrivolous argument for extending, modifying, or reversing existing law or for
   establishing new law.” Fed. R. Civ. P. 11(b)(2). Due to his status as an undocumented worker,
   Plaintiff is not entitled to recover economic damages in this action under clearly established
   existing law. There exists no nonfrivolous argument for any alteration of that law. Thus,
   Plaintiff failed to meet the standard of Rule 11 in pleading economic damages in his complaint
   in this case at the time he filed this action, and his continued pursuit of such damages through
   the present violates the Rule. See, e.g. Plaintiff’s Dep. at p. 115, ll. 5-9, p. 116, l. 6 – p. 117, l.
   15, p. 119, l. 19 – 21; p. 202, l. 4 – p. 204, l. 22; p. 207, ll. 3- 7. (conducted June 12, 2020)

                                                     4
   
                                                                                         EXHIBIT 1
Case 1:19-cv-22613-MGC Document 95-1 Entered on FLSD Docket 07/13/2020 Page 5 of 13



   (testifying that he seeks in this action economic losses due to lost work); Plaintiff Merwin
   Larreal’s Fourth Amended Rule 26 Initial Disclosures (dated June 10, 2020) (D.E. 53) at p.
   5, § C (claiming Plaintiff is “asserting economic damages” for “lost work” and referring to
   Plaintiff’s December 19, 2019 supplemental answers in interrogatories); Supp. Rog. Resp.,
   No. 15, at p. 3 (dated Dec. 19, 2019) (attached hereto as Ex. A) (also claiming loss of income
   from work); Compl. (dated April 18, 2019) (D.E. 1) at ¶¶ 13,20, 21) (claiming Plaintiff “lost
   his employment”).
          A. Undocumented workers are not entitled to recover lost future earnings from
             work.

          In 1986, Congress enacted the Immigration Reform and Control Act (“IRCA”) which,
   among other things, prohibits “the employment of illegal aliens in the United States.” Hoffman
   Plastic Compounds, Inc. v. NLRB, 535 U.S. 137, 147 (2002); see also 8 U.S.C. § 1324a.
   Unauthorized persons who violate the IRCA by using or attempting to use “any document
   lawfully issued to or with respect to a person other than the possessor” for purposes of
   obtaining employment in the United States are subject to fines and/or criminal prosecution.
   See 8 U.S.C. §1324c(a); 18 U.S.C. § 1546(b).
          Pursuant to these laws, the United States Supreme Court has refused to award lost
   wages to undocumented workers for unperformed work. Hoffman, 535 U.S. at 151. In
   Hoffman, the National Labor Relations Board sought to award backpay to an undocumented
   worker who had never been authorized to work in the United States, as a result of the
   employer’s violation of the National Labor Relations Act. Id. at 140-141. At a hearing before
   an Administrative Law Judge (“ALJ”) to determine the amount of backpay to be paid, the
   undocumented worker admitted to using a birth certificate to obtain work and fraudulently
   obtain a driver’s license and social security card. Id. at 141-42. Based on this testimony, the
   ALJ determined the Board was precluded from awarding the undocumented worker backpay
   or reinstatement based on the IRCA and the Board disagreed. Id. at 141. The Supreme Court
   agreed with the ALJ’s decision, finding awarding backpay to an undocumented worker “for
   years of work not performed, for wages that could not lawfully have been earned, and for a
   job obtained in first instance by a criminal fraud…runs counter to policies underlying IRCA”
   and “would unduly trench upon explicit statutory prohibitions…trivialize[] the immigration
   laws, [and] condone[] and encourage[] future violations.” Id. at 147-150. That is, the

                                                  5
   
                                                                                  EXHIBIT 1
Case 1:19-cv-22613-MGC Document 95-1 Entered on FLSD Docket 07/13/2020 Page 6 of 13



   undocumented worker was “never lawfully entitled to be present or employed in the United
   States, and thus…ha[d] no right to claim backpay.” Id. at 146.
          The Middle District of Florida has interpreted Hoffman to similarly preclude an award
   of lost wages where the undocumented worker unlawfully subverted immigration laws,
   including by tendering fraudulent identification in connection with that employment. See Veliz
   v. Rental Service Corp. USA, Inc., 313 F. Supp. 2d 1317, 1335-36 (M.D. Fla. 2003). In Veliz, the
   personal representative of the estate of an undocumented worker who was killed in a forklift
   accident brought a products liability suit against the manufacturer and lessor of the forklift.
   Id. at 1319. The court granted the defendants’ summary judgment motion finding, amongst
   other things, that the plaintiff could not recover lost wages because the decedent was ineligible
   for employment in the United States. Id. at 1334-35. In fact, the plaintiff did not dispute the
   worker “was an undocumented alien unauthorized to work in the United States.” Id. at 1336.
   Following Hoffman, the court found an award under these circumstances “would be
   tantamount to violating the IRCA.” Id. at 1336 (“if this Court were an employer, it would be
   compelled to discharge [the undocumented worker]. Otherwise, it would face civil fines and
   criminal prosecution for knowingly compensating an undocumented alien in exchange for
   work.”); see also Hernandez-Cortez v. Hernandez, No. 01-1241-JTM, 2003 WL 22519678, at *7
   (D. Kan. Nov. 4, 2003) (plaintiff’s status as undocumented precluded recovery of lost income
   based on projected earnings in the United States). Compare with Rakip v. Paradise Awnings Corp.,
   No. 2010 WL 11469123, at *1 (Cooke, J.) (interpreting Hoffman as barring award of pay to
   undocumented worker for unperformed work but not precluding recovery for past labor).
   Accordingly, courts are clearly precluded from awarding lost future earnings to an
   undocumented worker.4
          B. Plaintiff was undocumented at the time he performed the work at issue in this
             lawsuit and remains undocumented today.

          Plaintiff is admittedly an undocumented individual not lawfully in the United States.
   Plaintiff’s Dep. at p. 16, l. 12 – p. 19, l.22; p. 21, ll. 11 - 14. He has never had a work visa, and
                                  
   4
    Plaintiff’s purported economic damages are likewise highly speculative and lack any
   appropriate level of factual support. Fed. R. Civ. P. 11(b)(3); Plaintiff’s Dep. at p. 201, l. 16
   – p. 202, l. 3; p. 206, l. 1 – p. 207, l. 7 (testifying Plaintiff never received or filed and tax
   documents in connection with his income and that the only records pertaining to that
   income are bank records reflecting unspecified cash deposits).
                                                    6
   
                                                                                       EXHIBIT 1
Case 1:19-cv-22613-MGC Document 95-1 Entered on FLSD Docket 07/13/2020 Page 7 of 13



   thus has never been authorized to be employed in the United States. Id.; see also p. 191, ll. 7 –
   11; 8 U.S.C. §1324a; 8 U.S.C. § 1324c; 18 U.S.C. § 1546; 18 U.S.C. § 1015(e). He has been
   undocumented since August 2016, when he overstayed a temporary tourist visa, and has
   unlawfully remained in the United States since that time without any authorization. Id. He
   has never reported any income from his employment in the United States to the IRS, paid
   any taxes on those wages, or filed an income tax return. Id. at p. 201, l. 16 – p. 202, l. 3.
              In this action, Plaintiff seeks compensation for lost wages in connection with his work
   at LaBare, Univision and Telemundo. But Plaintiff unlawfully earned these wages in violation
   of 8 U.S.C. § 1324a, § 1324c, 18 U.S.C. §1546 and 18 U.S.C. § 1015(e). That is, Plaintiff
   subverted immigration laws by procuring work he could not have lawfully obtained at
   LaBare, Univision, and Telemundo. In the case of Telemundo, he secured that employment
   by fraud; namely, by tendering fraudulent identification and assuming a false identity to
   obtain employment through Telemundo. Plaintiff’s Dep. p. 178, ll. 17 – 19; p. 180, l. 14 – p.
   182, l. 14; p. 186, ll. 10-12 (admitting he presented false identification to secure access to the
   Telemundo premises and signed into work under a false identity), Ex. 44 (depicting sign-in
   sheet Plaintiff admits to signing under a fake name), Ex. 34, p. 57 (depicting false
   identification used by Plaintiff to secure Telemundo employment); See also Deposition of
   Diego A. Rincon (hereinafter “Rincon Dep.”), at p. 30, ll. 8 - 17 (testifying Plaintiff worked
   for Mr. Rincon’s agencies without a work permit and thus used “the name of another person,
   instead of his name,” to procure the work); p. 121, l. 19 – p. 125, ll. 6 (testifying that Plaintiff
   used the name and identification of Alexis Acosta to secure extra work), Ex. 4, p. 57
   (depicting false identification used by Plaintiff).
              Plaintiff was obviously aware of his undocumented status when he filed this lawsuit,
   and his counsel knew or should have known this fact prior to filing this lawsuit and that the
   law would thus preclude any recovery for future economic damages. Instead, despite a clear
   lack of authority in the law, Plaintiff and his counsel continue to pursue a claim for economic
   damages. Under these circumstances, the Court should impose sanctions under Rule 11.
       III.      Because Plaintiff Has Refused to Withdraw or Correct His Baseless Claim, The Court
                 Should Impose Rule 11 Sanctions.

              “The purpose of Rule 11 is to deter baseless filings in district court and thus streamline
   the administration and procedure of federal courts.” Peer v. Lewis, 606 F.3d 1306, 1311 (11th

                                                      7
   
                                                                                        EXHIBIT 1
Case 1:19-cv-22613-MGC Document 95-1 Entered on FLSD Docket 07/13/2020 Page 8 of 13



   Cir. 2010) (quoting 2 James W. Moore, et al., Moore’s Federal Practice § 11.03 (3d ed. 2010)).
   Rule 11(c)(2) provides that a party moving for Rule 11 sanctions must: (a) first identify in its
   motion the specific conduct that violates Rule 11(b); (b) serve the motion on the opposing
   party but not file it; and (c) give the opposing party 21 days to withdraw or correct the
   challenged contention. As of the time of filing this motion, Telemundo has complied with
   these requirements, and therefore sanctions should be awarded.
          As set forth above, Telemundo has identified with specificity the allegations contained
   in Plaintiff’s Complaint and other filings in this Court that are without evidentiary and legal
   support. As of the time of filing this motion with the Court, if filed, more than 21 days have
   passed since Telemundo served this motion on Plaintiff, but Plaintiff has failed to withdraw
   his economic damages claim. Accordingly, the Court should sanction Plaintiff and his
   counsel. See Fed. R. Civ. P. 11(c)(4) and (c)(5)(A). An appropriate sanction in this case would
   be to strike the frivolous claim and require Plaintiff’s counsel to pay to Telemundo its
   attorneys’ fees and costs associated with defending the action, including but not limited to
   preparing and filing this motion. In the event the Court determines that Telemundo is entitled
   to recover its fees and costs, Telemundo will file with the Court evidence necessary to establish
   the amount of such fees and costs.
                                            CONCLUSION
          For the foregoing reasons, Telemundo respectfully requests that this Court grant this
   motion, sanction Plaintiff and his counsel in striking Plaintiff’s claim for economic damages
   and ordering Plaintiff’s counsel to pay to Telemundo its fees and costs in defending Plaintiff’s
   claims, and grant such other relief as the Court deems proper.
                                 LOCAL RULE 7.1 CERTIFICATE

          Counsel for Defendant has served this motion in accordance with Rules 11(c)(2) and
   5 of the Federal Rules of Civil Procedure on the date indicated in the Certificate of Service
   but has not filed this motion. Prior to filing the motion, Defendant will confer in good faith
   with counsel for Plaintiff in an effort to resolve the issues raised herein and will update this
   certificate at the time of filing this motion.
   Dated: June 16, 2020

                                                    Respectfully Submitted,


                                                     8
   
                                                                                    EXHIBIT 1
Case 1:19-cv-22613-MGC Document 95-1 Entered on FLSD Docket 07/13/2020 Page 9 of 13



                                               SHULLMAN FUGATE PLLC
                                               Deanna K. Shullman
                                               Deanna K. Shullman (Florida Bar No. 514462)
                                               dshullman@shullmanfugate.com
                                               Giselle M. Girones (Florida Bar No. 124373)
                                               ggirones@shullmanfugate.com
                                               2101 Vista Parkway, Suite 4006
                                               West Palm Beach, FL 33411
                                               Tel: (561) 429-3619

                                               Lynn D. Carrillo (Florida Bar No. 364990)
                                               Lynn.carrillo@nbcuni.com
                                               NBCUniversal News Group
                                               NBCUniversal/Telemundo Enterprises
                                               One Telemundo Way
                                               Miami, FL 33182
                                               Tel: (786) 585-7142

                                               Attorneys for Defendant
                                               Telemundo of Florida, LLC



                                 CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy for the foregoing has been served,
   but not filed, by email and U.S. mail on this 16th day of June, 2020 on all counsel of record
   on the service list.
                                                     Deanna K. Shullman
                                                     Deanna K. Shullman, Esq.

                                         SERVICE LIST

          Gustavo D. Lage, Esq.
          Augusto R. Lopez, Esq,
          Sanchez-Medina, Gonzalez, Quesada, Lage, Gomez & Machado, LLP
          201 Alhambra Circle, Suite 1205
          Coral Gables, Florida 33134
          Telephone: (305) 377-1000
          glage@smgqlaw.com
          alopez@smgqlaw.com
          Attorneys for Plaintiff




                                                 9
   
                                                                                 EXHIBIT 1
Case 1:19-cv-22613-MGC Document 95-1 Entered on FLSD Docket 07/13/2020 Page 10 of 13




                                                                   EXHIBIT 1
Case 1:19-cv-22613-MGC Document 95-1 Entered on FLSD Docket 07/13/2020 Page 11 of 13




                                                                   EXHIBIT 1
Case 1:19-cv-22613-MGC Document 95-1 Entered on FLSD Docket 07/13/2020 Page 12 of 13




                                                                   EXHIBIT 1
Case 1:19-cv-22613-MGC Document 95-1 Entered on FLSD Docket 07/13/2020 Page 13 of 13




                                                                   EXHIBIT 1
